                          UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE:                                      )          Chapter 11
                                             )
 NATALJA VILDZIUNIENE,                       )          Case No. 19-22967
                      Debtor                 )
                                             )          Hon. Timothy A. Barnes


                            NOTICE OF MOTION
               TO ORDER DEBTOR-IN-POSSESSION TO SHOW CAUSE

TO: See attached list

 PLEASE TAKE NOTICE that on August 2, 2021, at 1:30 p.m., I will appear before the
Honorable Timothy A. Barnes, or any judge sitting in that judge’s place, and present the motion
of Vito Montana to Authorize the Disbursement of Sales Proceeds, a copy of which is attached.
This motion will be presented and heard electronically using Zoom for Government.

No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666.

Then enter the meeting ID and password. Meeting ID and password. The meeting ID for this
hearing is 161 329 5276 and the Passcode is 433658 and can be found on the on the court’s web
site.



 Movant: Vito Montana
 By: Richard N, Golding, Esq.
THE GOLDING LAW OFFICES, P.C.
500 N. Dearborn Street, 2nd FL
Chicago, IL 60654
Tel: 312 832-7885
Email: rgolding@goldinglaw.net




                                                 1
                                CERTIFICATE OF SERVICE

I, Richard N. Golding, certify declare under penalty of perjury under the laws of the United
States of America that I served a copy of this notice and the attached motion on each entity
shown on the attached list at the address shown and by the method indicated on the list on:

All parties entitled to Notice by CM/ECF upon the filing of the Motion




                                                2
                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE:                                         )            Chapter 11
                                                )
 NATALJA VILDZIUNIENE,                          )            Case No. 19-22967
                      Debtor                    ) .
                                                )            Hon. Timothy A. Barnes

                    MOTION TO ORDER DEBTOR TO SHOW CAUSE


       NOW COMES Vito Montana, a creditor and party in interest herein (“Montana”) and

moves Natalja Vildziuniene, for and order of the Court to prohibiting Debtor from renewing or

extending a lease on the premises located at 3659 Nordica Ave., Chicago, IL without prior order

of court as an act outside of the ordinary course of her business, and in support thereof states as

follows:

                                     I       JURUSDICTION

       1.       Pursuant to 28 U.S.C. §1334, the District Courts possess original jurisdiction

over this case. The District Court for the Northern District of Illinois properly referred this matter

to this Court pursuant to 28 U.S.C. §157(a) in accordance with Procedure 15 of the Internal

Operating Procedures of the District Court for the Northern District of Illinois. The subject of

this motion is a core proceeding within the meaning of 28 U.S.C. §§157(b)(2)(A), (N), and (O)

and this Court may hear and determine it. Pursuant to 28 U.S.C. §§1408 and 1409, venue for this

case is proper in the Northern District of Illinois, Eastern Division.

                                     II.     BACKGROUND

       2.      The Debtor commenced this Chapter 11 as a voluntary petition on August 14,

2019, and has been serving as a Debtor-In-Possession (the “DIP”) since that date and no

creditors committee has been appointed.

                                                  3
        3.      On April 13, 2020, after several false starts on the issue, the Debtor filed a motion

with the agreement and assistance of counsel for Montana, retaining the services of Danny

McGovern as real estate broker for the expressed purpose of selling the Debtor’s real estate as

required in a Judgment for Dissolution of Marriage entered on December 5, 2019 in the Circuit

Court of Cook County prior to the filing of the Debtor’s Chapter 11 proceeding.

        4.      The Court entered an Order granting the relief sought in the Motion to Appoint

Broker on May 18, 2020, which was initially presented as an Agreed Order, but counsel for the

Debtor advised the Court at the hearing on the same that the Debtor objected to it being entered

as agreed and it was not entered as agreed.

        5.      On information and belief, the property located 3659 Nordica Ave., Chicago, IL

is subject to a lease. The lease is scheduled for automatic renewal if the Debtor fails to notify the

tenant that the same shall not be renewed.

        6.      The duly appointed broker has advised both Montana and the DIP that he cannot

sell the premises while it is the subject of an ongoing lease, and the DIP is aware of this

circumstance.

        7.      On information and belief, it is the DIP’s intention to frustrate the sale process

and deny Montana the ability to obtain his interest in the proceeds of sale of this property and the

others which are the subject of the Divorce Court’s Judgment for the Dissolution of Marriage.

        8.      The DIP has a duty and obligation as a Debtor-in-Possession to carry out court

provisions of orders and further the interests of the bankruptcy estate pursuant to 11 U.S.C. §

1107.



                                                  4
                                    III.    RELIEF SOUGHT

       9.      The Debtor-in-Possession should be ordered to either (i) bring the lease terms

before the Court for approval because its rejection in sale could lead to a substantial

administrative expense; or (ii) notify the tenant that the lease will not be renewed.

       10.     The Debtor should also be required to show cause why it is in the best interest of

the bankruptcy estate to extend the lease and not cooperate in the expected sale of the real estate

owned in part by the debtor.

       11.      The debtor should also be ordered to explain why she has in bad faith failed to

follow the comply with of the orders of the Divorce Court and this Court.

       WHEREFORE, Vito Montana prays for the entry of an order requiring the Natalja

Vildziuniene, Debtor and Debtor-in-Possession herein (i) requiring the termination of the lease

of the premises located at 3659 Nordica Ave., Chicago, IL; (ii) advise the court in writing on the

status of the real properties of the Debtor and Vito Montana; and, (iii) for any other and further

relief the court may deem just.

                                                              Respectfully submitted,

                                                              /s/ Richard N. Golding
                                                                 Attorney for Vito Montana

Richard N. Golding, Esq. (ARDC 0992100)
THE GOLDING LAW OFFICES P.C.
500 N Dearborn Street, 2nd FL
Chicago, IL 60654
Tel: 312 832 7885
Email: rgolding@goldinglaw.net




                                                  5
